DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
The feature, as found in claims 1, 18, and 21, of a touch display device “wherein, during a first touch time period (TP1) of the first frame time (FT1) or the second frame time (FT2), the touch sensing circuit (TSC) is configured to supply a beacon signal to the plurality of touch electrodes (TE), wherein a first type of pen signal is applied to at least one touch electrode during the other touch time period different from the first touch time period within the first frame time, wherein a type of the other touch time period within the second frame time is changed according to a change in the number of pens which have been paired between the first frame time and the second frame time, and wherein, during the other touch time period with changed type within the second frame time, the first type of pen signal is applied to at least one touch electrode, or a second type of pen signal different from the first type of pen signal is applied to at least one touch electrode, or a touch driving signal output from the touch sensing circuit is applied to at least one touch electrode (Figs. 3 and 14)” is not found in the prior art along with the rest of the limitations of claims 1, 18, and 21.
The closest in the art are Yeh (US 20210373731 A1), Park (US 20160253041 A1), and Nishio (US 20190265858 A1).
Yeh teaches a stylus processing method where processing is adjusted according to the number of styli (Figs. 1 and 5A, [0038]-[0039], [0050]-[0051]), but does not teach the same type adjustments. 
Park teaches adjusting frame information on the basis of a plurality of touch types (Fig. 6A, [0074]), but does not teach using number of paired pens to determine frame or period type 
Nishio teaches changing timing between different-type periods (Fig. 14, [0138]-[0139]), but does not teach doing so on the basis of number of paired pens.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D MCLOONE whose telephone number is (571)272-4631. The examiner can normally be reached M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER D MCLOONE/Primary Examiner, Art Unit 2692